—Judgment *906unanimously affirmed. Memorandum: Defendant contends that his .conviction of criminal sale of a controlled substance in the third degree (Penal Law § 220.39 [1]) must be reversed because the People failed to disprove his agency defense beyond a reasonable doubt. We disagree. The evidence is legally sufficient to establish that defendant was the seller of a controlled substance and not an agent of the buyer (see, People v Richards, 275 AD2d 886, 887, lv denied 96 NY2d 738; People v Trotty, 262 AD2d 337, 338, lv denied 93 NY2d 1028). Defendant actively initiated the sale, thereby exhibiting salesman-like behavior. Furthermore, the verdict is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). It cannot be said that, in rejecting the agency defense, the jury failed to give the evidence the weight it should be accorded (see, People v Richards, supra, at 887). (Appeal from Judgment of Niagara County Court, Hannigan, J. — Criminal Sale Controlled Substance, 3rd Degree.) Present — Pigott, Jr., P. J., Wisner, Scudder, Kehoe and Burns, JJ.